DATE 10/23/2015
                                                                                                              FILED IN
R




                                              NOTICE OF APPEALS                                        1st COURT OF APPEALS
                                            ASSIGNMENT OF COURT OF APPEALS                                 HOUSTON, TEXAS
                                                                                                      10/23/2015 10:50:39 AM
TO:         1ST COURT OF APPEALS
                                                                                                       CHRISTOPHER A. PRINE
                                                                                                               Clerk

From:       Deputy Clerk: IRMA MEDINA
            Chris Daniel, District Clerk
            Harris County, T E X A S



CAUSE: 2014-35858

VOLUME                       PAGE                       OR          IMAGE # 67564010

DUE 11/23/2015                                        ATTORNEY 24075830

NOTICE OF APPEAL HAS BEEN ASSIGNED TO THE 1ST

DATE ORDER SIGNED:                         7/24/2015

MOTION FOR NEW TRIAL FILED: 8/21/2015

REQUEST TRANSCRIPT DATE FILED                                        N/A

NOTICE OF APPEAL DATE FILED                                         10/22/2015

NUMBER OF DAYS: ( CLERKS RECORD ) 120
FILE ORDERED: YES                                NO             IMAGED FILED:                   YES       NO

CODES FOR NOTICE OF APPEAL: BC, C, OA , Rule 34.5 Original Clerk’s Record Due
11/30/2015

                                                                     CHRIS DANIEL
                                                                     Harris County, District Clerk


                                                                     By: /s/IRMA MEDINA
                                                                            IRMA MEDINA, Deputy

BC        NOTICE OF APPEAL FILED
BG        NOTICE OF APPEAL FILED – GOVERNMENT
C         JUDGMENT BEING APPEALED
D-        ACCELERATED APPEAL
OA        NO CLERK’S RECORD REQUEST FILED
O         CLERK’S RECORD REQUEST FILED (W/NOTICE OF APPEAL)
NA        AMENDED NOTICE OF APPEAL




AP9 R04-30-92 S:\FormsLib\Civil Bureau\Civil Courts & Post Judgment\Post Trial\Appeal Status Card              Revised 01-18-2013
                                                                                                   10/22/2015 2:30:09 PM
                                                                                Chris Daniel - District Clerk Harris County
                                                                                                   Envelope No. 7498459
                                                                                                         By: Joshua Bovell
                                                                                           Filed: 10/22/2015 2:30:09 PM




                                     CAUSE NO. 2014-35858

NATIONAL CHURCH RESIDENCES                    §                     IN THE DISTRICT COURT
OF ALIEF, TX                                  §
                                              §
                                              §
V.                                            §                     269th JUDICIAL DISTRICT
                                              §
                                              §
HARRIS COUNTY                                 §
APPRAISAL DISTRICT                            §                     HARRIS COUNTY, TEXAS

                                PLAINTIFF’S NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

        Plaintiff NATIONAL CHURCH RESIDENCES OF ALIEF, TX (“Plaintiff” or “NCR”)

files this Notice of Appeal and would respectfully show to the Court the following:

                                         BASIS OF NOTICE

        On July 24, 2015, this Court entered a final judgment in favor of Defendant, HARRIS

COUNTY APPRAISAL DISTRICT. Plaintiff desires to appeal this judgment in all respects.

        This appeal is premised on the following points, pursuant to Texas Rule of Appellate

Procedure 33.1:

        1. The trial court erred by granting Defendant’s Motion for Summary Judgment and

            denying Plaintiff’s Motion for Summary Judgment because Plaintiff applied for and

            qualified as a charitable organization entitled to a property tax exemption for the tax

            years 2012 and 2013 under the Texas constitution and subsections (d)(2), (d)(3),

            and/or (d)(13) of Section 11.18 of the Texas Property Tax Code.

        2. Plaintiff hereby incorporates all arguments in the following pleadings as to why the

            trial court erred in entering judgment in favor of Defendant:




{NAT023/00002/1107280.DOCX;1/MLM }          -1-
                 a. its Motion for Summary Judgment filed on May 29, 2015,

                 b. its Response to Defendant’s Motion for Summary Judgment filed on June 12,
                    2015,

                 c. its Reply regarding its Motion for Summary Judgment filed on June 19, 2015,

                 d. its Brief on the NHH-Canal Street Apartments Decision filed on July 10,
                    2015,

                 e. its Response to Defendant’s Brief in Support of its Motion for Summary
                    Judgment filed on July 17, 2015,

                 f. its Motion for New Trial filed on August 21, 2015, and

                 g. its Reply regarding its Motion for New Trial filed on September 25, 2015.

        3. Plaintiff filed a Motion for New Trial on August 21, 2015, which was overruled by

            operation of law.

        Plaintiff appeals to either the First or Fourteenth Court of Appeals.

                                              Respectfully Submitted,

                                              WEYCER KAPLAN PULASKI & ZUBER, P.C.

                                              By:___/s/ Misty Gasiorowski_________________
                                                    DONALD T. (“DUKE”) KELLER, JR.
                                                    State Bar No. 24000605
                                                    dkeller@wkpz.com
                                                    MISTY GASIOROWSKI
                                                    State Bar No. 24075830
                                                    mgasiorowski@wkpz.com
                                                    TANYA N. GARRISON
                                                    Texas Bar No. 24027180
                                                    tgarrison@wkpz.com
                                                    Eleven Greenway Plaza, Suite 1400
                                                    Houston, Texas 77046
                                                    Telephone: (713) 961-9045
                                                    Facsimile: (713) 961-5341

                                              ATTORNEYS FOR PLAINTIFF




{NAT023/00002/1107280.DOCX;1/MLM }           -2-
                                     CERTIFICATE OF SERVICE

       I hereby certify that on this the 22nd day of October, 2015, a true and correct copy of the
foregoing Notice of Appeal was forwarded by electronic service and/or facsimile to the
following counsel of record:

                                            Denis Potvin
                                        Olson & Olson, L.L.P.
                                       Wortham Tower, Ste. 600
                                         2727 Allen Parkway
                                        Houston, Texas 77019
                                        [fax: (713) 533-3888]

                                                                 ____/s/ Misty Gasiorowski____
                                                                   MISTY GASIOROWSKI




{NAT023/00002/1107280.DOCX;1/MLM }           -3-
Filed15July27P2:12
ChrisDaniel-DistrictClerk
HarrisCounty


                           Pgs-2

                           MPSJY
                             7
                                                                                                       8/21/2015 4:07:33 PM
                                                                                  Chris Daniel - District Clerk Harris County
                                                                                                     Envelope No. 6607433
                                                                                                        By: GAYLE FULLER
                                                                                               Filed: 8/21/2015 4:07:33 PM

                                           CAUSE NO. 2014-35858

NATIONAL CHURCH RESIDENCES                         §                  IN THE DISTRICT COURT
OF ALIEF, TX                                       §
                                                   §
                                                   §
V.                                                 §                  269th JUDICIAL DISTRICT
                                                   §
                                                   §
HARRIS COUNTY                                      §

APPRAISAL DISTRICT                                 §                  HARRIS COUNTY, TEXAS

                              PLAINTIFF'S MOTION FOR NEW TRIAL

TO THE HONORABLE JUDGE OF SAID COURT:

           Plaintiff NATIONAL CHURCH RESIDENCES OF ALIEF, TX ("Plaintiff or "NCR")

asks the Court to grant a new trial in the interest of justice and fairness, and shows as follows:

                                       Motion for New Trial - Generally

              1.   This lawsuit was brought by NCR against Defendant Harris County Appraisal

District ("Defendant" or "HCAD"), appealing the denial of tax exempt status for tax years 2012

and 2013 pursuant to Section 11.18 of the Texas Property Tax Code of the property identified by

HCAD account number 114-775-000-0028.

          2.       This Court granted HCAD's Motion for Summary Judgment by signed order on

July 24, 2015 (the "Order").

         3.        The Order should be vacated and a new trial granted because NCR established as

a matter of law that it qualifies for an exemption as a charitable organization Section 11.18 of the

Tax Code. In support thereof, NCR incorporates by reference herein as if set out in full all

arguments and authority referenced within, and all evidence attached to and/or incorporated into,

Plaintiffs Motion for Summary Judgment filed on May 29, 2015, Plaintiffs Response to

Defendant's Motion for Summary Judgment filed on June 12, 2015, Plaintiffs Reply Regarding



{NAT023/00002/1051714.DOCX; 1 /MLM }
its Motion for Summary Judgment filed on June 19, 2015, Plaintiffs Brief on the NHH-Canal

Street Apartments Decision filed on July 10, 2015, and Plaintiffs Response to Defendant's Brief

in Support of its Motion for Summary Judgment filed on July 17, 2015.

                    Specific Reasons that the Court Should Grant a New Trial

          4.     Plaintiff also asks the Court to vacate the Order and grant it a new trial for the

following specific reasons, some of which may have been previously argued and Plaintiff desires

to clarify and/or expand upon:

    A. Plaintiff Established it is Entitled to a Tax Exemption Under Section 11.18(d)(2) of
       the Tax Code because it Provides Support to the Impoverished.

          5.    The Order should be vacated and a new trial granted because (1) the summary

judgment evidence established as a matter of law that: (a) NCR applied for a tax exemption for

charitable organizations under, in relevant part, Section 11.18(d)(2), and (b) NCR provides

support to the impoverished as required by Section 11.18(d)(2); (2) Defendant moved for

summary judgment pursuant to, in relevant part, the alleged "without regard to the beneficiaries'

ability to pay" element of Section 11.18(d)(2), and (3) the NHH-Canal Street Apartments Court

held that establishing "without regard to the beneficiaries' ability to pay" is not an element of

Section 11.18(d)(2) as it pertains to the provision of support to the impoverished.

          6.    NCR applied for an exemption under Section 11.18(d)(2) (among other

subsections). In Harvest Life Found, v. Harris Co. Appraisal Dist., No. 14-11-01038-CV (Tex.

App.—Houston [14th Dist.] 2013, no pet.) (mem. op.), a property owner complained that the

trial court erred by concluding it was not entitled to an exemption under Section 11.18.

Ultimately, the Court held the supplemental evidence (i.e., the completed exemption applications

for the relevant tax years) "was decisive because it proved that [the property owner] applied only

for the subsection (d)(12) exemption" and the owner failed to prove it satisfied that exemption.



{NAT023/00002/I05!714DOCX,I/MLM )                o
While examining the exemption applications, the Court noted that the first three (3) pages of the

applications "generally inquire about the organization" and are "intended to inquire whether the

applicant qualifies in the first place as a charitable organization." Noting that the first three (3)

pages cannot be considered in isolation to determine the exemptions for which the applicant

applied, the Court then examined the schedules attached to the applications and, specifically, the

applicant's response to the category instructing it to "Describe the primary use of this property."

Even though the applicant had checked "multiple functions, including the function corresponding

with subsection (d)(12)" on the first three (3) pages of its applications, the Court held that the

applicant had "applied for exemptions under only subsection (d)(12)" based upon its description

of the primary use of the property in Schedule A to the applications. In other words, it is the

applicant's description of the primary use of the property in Schedule A of the application - and

not the information provided or specific box(es) checked on the first few pages of the application

- that determine which exemptions the applicant had applied for.

          7.    When asked to reapply for its tax exemption in 2012, NCR submitted an

"Application for Charitable Organization Property Tax Exemption for 2012." In Schedule A to

the application, NCR described the use of the property as "to provide housing for low income

elderly...."1 Such a use correlates to the charitable functions described in subsections (d)(2)

(support to "the impoverished"), (d)(3) (support to elderly persons), and (d)(13) (permanent

housing and related facilities for person age 62 and older) of Section 11.18. As such, following

the precedent of Harvest Life Foundation v. Harris County Appraisal District, NCR established

that it applied for an exemption under subsections (d)(2), (d)(3), and (d)(13) of Section 11.18.2



1
  See Exhibit 1 to Plaintiffs Motion, at NATS0008.
2
  See Harvest Life Found, v. Harris Co. Appraisal Dist., No. 14-11-01038-CV (Tex. App.—Houston
[14th Dist.] 2013, no pet.) (mem. op.).


{NAT023/00002/I051714 DOCXJ/MLM
          8.     Plaintiff provides support to the impoverished. The summary judgment evidence

established that NCR provides support to the impoverished.3

          9.     HCAD specifically moved for summary judfiment pursuant to the alleged

"without regard to the beneficiaries' ability to pay" element of Section U.18(d)(2). On May 22,

2015, HCAD moved for summary judgment. In its "Summary of the Argument," HCAD argued

"Section 11.18(d)(2) of the Texas Property Tax Code... [only] applies when housing is provided

'without regard to the beneficiaries' ability to pay'...[and] the evidence conclusively negates this

element of Plaintiffs claim."4 HCAD then quoted Sections 11.18(d)(2) and (d)(3) of the Tax

Code in its argument that "Plaintiffs own document and procedures conclusively negate an

element of Plaintiffs claim."5 Finally, Defendant concluded by arguing the evidence "negates

the requirement that housing be provided 'without regard to the beneficiaries' ability to pay.' See

Tax Code § 11.18(d)(2)."6

          10.    "Without regard to the beneficiaries' ability to pay" is not an element of Section

11.18(d)(2) as it pertains to the provision of support to the impoverished. On June 30, 2015, the

Fourteenth Court of Appeals issued its decision in NHH-Canal Street Apartments, Inc. v. Harris

County Appraisal District, No. 14-14-00251-CV (Tex. App.—Houston [14th Dist.J June 30,

3
  See Exhibit "1(E)" to Plaintiffs Motion, at NAT200061 (financial statement noting that Plaintiff was
incorporated "for the purpose of operating a 62-unit apartment complex... for low-rent housing,
particularly for the elderly or the infirm."); Exhibit "2(A)" to Plaintiffs Motion, at NATS00099
(Plaintiffs Application for Housing, stating "[qualified applicants must meet the income limits for the
following county/region: Harris County" and then listing income limits of $13,900 - $26,500 dependent
upon the family size); Exhibit "2(B)" to Plaintiffs Motion, at NATS00107 (Plaintiffs Tenant Selection
Plan, stating in bold that "Applicants must meet the Very-Low (50%) or Extremely-Low income (30%)
limits for the current fiscal year" and referencing the income limits described in the Application for
Housing); Exhibit "4" to Plaintiffs Response to Defendant's Motion for Summary Judgment (Affidavit
of Steve Bodkin stating that NCR determines the rental rate of its tenants in accordance with Section 202
and Section 8, and that the rent charged is the highest of 30% of the person's adjusted monthly income,
 10% of the person's monthly income, or the portion of a person's welfare payments designated for his or
her housing costs, if any).
4
  See Defendant's Motion for Summary Judgment, filed with this Court on May 22, 2015, at "|5.
5
  See id. at %6.
6
  See id at Tf 10.


{NAT023/00002/!05]714.DOCX;1/MLM
2015, no pet. h.) (slip op.). The NHH-Canal Street Apartments Court held, in relevant part, that

the phrase "without regard to the beneficiaries' ability to pay" only modified the term "victims of

natural disaster" and not "the impoverished" in Section 11.18(d)(2) and, as such, NHH-Canal

Street was not required to prove that it provided services to the impoverished without regard to

their ability to pay to qualify for the exemption under Section 11.18(d)(2).7

           11.   As detailed in Plaintiffs Brief on the NHH-Canal Street Apartments Decision,

NCR and NHH-Canal Street are similarly situated. There is therefore no logical reason for the

conclusion that NHH-Canal Street qualifies as a charitable organization entitled to a property tax

exemption under Section 11.18, but NCR does not.

          12.    Because NCR has established it is entitled to an exemption under Section

11.18(d)(2) of the Tax Code by providing support to the impoverished, the Order should be

vacated and a new trial granted.

    B. The Order is Based Upon Inconsistent and Conflicting Arguments of Defendant.

          13.    The Order should be vacated and a new trial granted because the Court's signing

of said Order is based upon inconsistent and conflicting arguments of HCAD. To overcome the

holding of NHH-Canal Street Apartments, HCAD argued that "Plaintiffs application for

charitable exemption was confined to Section 11.18(d)(13)" and that "[w]hether Plaintiff is

entitled to an exemption under Section 11.18(d)(2) is not an issue that has been properly

perfected for appeal to this Court."8 Yet, as detailed above, HCAD specifically moved for (and

the Court granted) summary judgment based upon HCAD's argument that NCR's own

documents and procedures conclusively negate an element of Sections 11.18(d)(2) and


7
  See NHH-Canal Street Apartments, Inc. v, Harris Co. Appraisal Dist., No. 14-14-00251-CV, at * 11-12
(Tex. App— Houston [14th Dist.] June 30, 2015, no pet. h.) (slip op.).
8
  See Defendant's Response to Plaintiffs Brief on the NHH-Canal Street Apartments Decision, filed with
this Court on July 17,2015.


{NAT023/00002/105I7!4.DOCX;!/MLM
11.18(d)(3). There is no mention of Section 11.18(d)(13) in Defendant's Motion for Summary

Judgment. The Court should not allow HCAD to use NCR's exemption application as a double-

edged sword - to argue both that NCR did not apply for an exemption under Section 11.18(d)(2)

or 11.18(d)(3) and, at the same time, to argue that it is entitled to summary judgment based upon

Sections 11.18(d)(2) and 11.18(d)(3).

    C. Defendant's Interpretation of the "Without Regard to... Ability to Pay" Element of
       Sections 11.18(d)(3) and 11.18(d)(13) of the Tax Code is Illogical.

          14.   HCAD has misinterpreted the phrase "without regard to... ability to pay," as

discussed and argued by NCR in the motions, responses, replies, and briefs previously

incorporated herein. In further support, NCR directs the Court to the text of Section 11.18(d).

Section 11.18(d) provides that "[a] charitable organization must be organized exclusively to

perform religious, charitable, scientific, literary, or educational purposes and... engage

exclusively in performing one or more of the following charitable functions." Il then lists twenty-

four (24) charitable functions. Of those functions, only the following five (5) require that the

organization provide the functions "without regard to... ability to pay":

    •   "providing medical care without regard to... ability to pay, which in the case of a
        nonprofit hospital means providing charity care and community benefits in accordance
        with Section 11.1801 "(11.18(d)(l));

    •   "providing support or relief to... victims of natural disaster without regard to... ability
        topay"(11.18(d)(2));

    •   "providing support without regard to... ability to pay to: (A) elderly persons...; and (B)
        the handicapped..." (11.18(d)(3));

    •   "providing permanent housing and related...facilities for persons who are 62 years of
        age or older without regard to the residents' ability to pay") (11.18(d)(13)); and

    •   "providing housing and related services to persons... in a retirement community, if the
        retirement community provides... services... (A) without regard to... ability to pay; or
        (B) in which at least four percent of the retirement community's combined net resident
        revenue is provided in charitable care to its residents" (1 l,18(d)(19)).


{NAT023/00002/1051714DOCX;I/MLM }                f.
           15.     Of the charitable functions listed in Section 11.18(d), the following functions are

NOT required to be provided by the organization "without regard to... ability to pay":

     •   "providing support or relief to orphans, delinquent, dependent, or handicapped
         children in need of residential care, abused or battered spouses or children in need
         of temporary shelter, the impoverished..." (11.18(d)(2));

     •   "preserving a historical landmark or site" (11.18(d)(4));

     •   "promoting or operating a museum, zoo, library, theater..,, or symphony..."
         (11.18(d)(5));

     •   "promoting or providing humane treatment of animals" (11.18(d)(6));

    •    "acquiring, storing, transporting, selling or distributing water for public use"
         (11.18(d)(7));

    •    "answering fire alarms and extinguishing fires with no compensation or only nominal
         compensation to the members of the organization" (11.18(d)(8));

    •    "promoting the athletic development of boys or girls under the age of 18 years"
         (11.18(d)(9));

    •    "preserving or conserving wildlife" (11.18(d)(l 0));

    •    "promoting educational development through loans or scholarships to students"
         (11.18(d)(ll));

    •    "providing halfway house services..." (11.18(d)(12));

    •    "promoting or operating an art gallery, museum, or collection... that is open to the
         public" (11.18(d)( 14));

    •    "providing for the organized solicitation and collection for distributions through gifts,
         grants, and agreements to nonprofit charitable, education, religious, and youth
         organizations that provide direct human, health, and welfare services" (11.18(d)(15));

    •    "performing biomedical or scientific research... for the benefit of the public"
         (11.18(d)(16));

    •    "operating a television station that produces or broadcasts educational, cultural, or other
         public interest programming..." (11.18(d)(17));

    •    "providing housing for low-income and moderate-income families, for unmarried
         individuals 62 years of age or older, for handicapped individuals, and for families


{NAT023/00002/1051714. DOCX; I /MLM }
         displaced by urban renewal, through the use of trust assets that are irrevocably and...
         contractually dedicated on the sale of disposition of the housing to a charitable
         organization..." (11.18(d)( 18));

     •   "providing housing on a cooperative basis to students... if..." (11.18(d)(20));

     •   "acquiring, holding, and transferring unimproved real property under an urban land bank
         demonstration program established under Chapter 379C..." (11.18(d)(21));

     •   "acquiring, holding, and transferring unimproved real property under an urban land bank
         program established under Chapter 379E..." (11.18(d)(22));

     •   "providing housing and related services to individuals who: (A) are unaccompanied and
         homeless and have a disability condition; and (B) have been continuously homeless for
         a year or more or have had at least four episodes of homelessness in the preceding three
         years" (11.18(d)(23)); and

    •    "operating a radio station that broadcasts educational, cultural, or other public interest
         programming... and that in the preceding five years has received or been selected to
         receive one or more grants from the Corporation for Public Broadcasting..."
         (11.18(d)(24)).

         16.      As interpreted by NCR, the placement of the phrase "without regard to... ability

to pay" within Section 11.18(d) is consistent with established case law in Texas that charitable

organizations entitled to tax exemptions must benefit the public as a whole by assuming services

that might otherwise become obligations of the public.9 The phrase is not included in the

subsections of Section 11.18(d) that are inherently beneficial to the public and of which would

otherwise become obligations of the community or State of Texas (i.e., services to orphans,

handicapped children in need of residential care, battered persons in need of temporary shelter.

9
  See North Alamo Water Supply Corp. v. Willacy Co. Appraisal Dist., 804 S.W.2d 894, 899 (Tex, 1991)
(stating as a condition of qualification as a "purely public charity" under the Texas Constitution that "the
total operation of the chanty must affect all the people of a community or state by assuming, to a
material extent, services that otherwise might become the obligations of the community or state.")
(emphasis added); City ofMcAllen v. Evangelical Lutheran Good Samaritan Soc'y, 530 S.W.2d 806, 808
(Tex. 1975) ("The ultimate consideration, then, should be based upon an evaluation of the total operation
of the institution engaged in humanitarian activities whose services are rendered at cost or less and
which are maintained to care for the physical and mental well-being of the recipients. By that total
operation the institution must assume, to a material extent, that which otherwise might become the
obligation or duty of the community or the state.") (emphasis added). See also Plaintiffs Motion for
Summary Judgment, at % 27, 29-38.


i NAT023/00002/1051714 DOCX, I /M LM
children or students, impoverished persons, and disabled homeless persons; protection of the

animals and wildlife; performance and/or providing of scientific research, literacy, or education

for the public), On the other hand, the "without regard to... ability to pay" phrase is included

with respect to organizations that serve victims of natural disaster, elderly persons, handicapped

persons, persons aged 62 years of age and older, and persons in retirement communities. This is

because the providing of services to these specific categories of persons only benefit the public if

the persons served are low-income (i.e., do not have the ability to pay for the services).

Otherwise, these specific categories of low-income persons would become burdens of the

community or State. The "without regard to... ability to pay" phrase, if interpreted as argued by

NCR to mean "low-income," prevents organizations that serve wealthy victims of natural

disaster, elderly or handicapped persons, or that operate luxury retirement homes, from

qualifying as charitable organizations under Section 11.18 of the Tax Code.

         17.     HCAD's argument that the phrase "without regard to... ability to pay" prohibits

an organization such as NCR from considering a beneficiaries' ability to pay for services during

its application process, or from requiring its residents to pay some portion of rent and/or a

deposit to receive permanent housing and free services, is illogical. According to HCAD's

interpretation, organizations such as NCR are not entitled to a tax exemption as a charitable

organization that provides permanent housing and associated educational, financial, social, and

legal services to low-income elderly persons unless it provides the housing and services without

inquiring as to the person's income level and without requiring that the person pay even $1.00

towards the housing and/or services. On the other hand, organizations are entitled to a tax

exemption as charitable organizations even though they inquire as to beneficiaries' income levels

and/or require the beneficiaries to pay (an infinite amount) for housing and/or services so long as




{NAT023/00002/105I714.DOCX.1/MLM }
the housing and/or services are provided to disabled homeless persons ((d)(23)), students

((d)(20)),      persons residing at halfway houses ((d)(12)), orphans, delinquent, dependent, or

handicapped children in need of residential care ((d)(2)), abused or battered spouses or children

in need of temporary shelter ((d)(2)), the impoverished ((d)(2)), or the organization performs

other functions listed in Paragraph 13, above. Interpreting the phrase "without regard to... ability

to pay" to mean "low-income," as NCR suggests, is the only sensible interpretation.

          18.     The effect of the Court's Order is that HCAD can deny tax exemptions to

organizations that charge a $50 security deposit and $8 per month to low-income elderly persons

for permanent housing (11.18(d)(3)), but is required to allow exemptions for organizations that

charge $700 per month to unaccompanied, homeless, disabled persons for housing

(11.18(d)(23)). Surely that is not what the Legislature intended.

    D. Conclusion

          19.     For these reasons, as well as those identified in Plaintiffs Motion for Summary

Judgment, Response to Defendant's Motion for Summary Judgment, Reply Regarding its Motion

for Summary Judgment, Brief on the NHH-Canal Street Apartments Decision, and Response to

Defendant's Brief in Support of its Motion for Summary Judgment, Plaintiff asks the Court to

vacate its Order dated July 21, 2015 and, in the interest of justice, grant a new trial on the

allegations raised herein.

                                             PRAYER

           WHEREFORE, PRPEMISES CONSIDERED, Plaintiff asks the Court to vacate its

Order dated July 21, 2015 and, in the interest of justice, grant a new trial on the allegations raised

herein.




(NAT()23/00002/I05I7I4DOCX:I/MLM )                ]Q
                                                   Respectfully Submitted,


                                                   WEYCER KAPLAN PULASKI & ZUBER, P.C.

                                                   By: IslTKiafy uw4&i
                                                        DONALD T. ("DUKE") KELLER, JR.
                                                        State Bar No. 24000605
                                                        dkeller@wkpz.com
                                                        MISTY GASIOROWSKI
                                                        State Bar No. 24075830
                                                        mgasiorowski@wkpz.com
                                                        Eleven Greenway Plaza, Suite 1400
                                                        Houston, Texas 77046
                                                        Telephone: (713) 961-9045
                                                        Facsimile: (713)961-5341
                                                   ATTORNEYS FOR PLAINTIFF




                                         CERTIFICATE OF SERVICE

        I hereby certify that on this the 21st day of 4 * ^ / 0 1 5 , a true and correct copy of the
foregoing Motion was forwarded by electronic service and/or facsimile to the following counsel
of record:

                                                Denis Potvin
                                            Olson & Olson, L.L.P.
                                           Wortham Tower, Ste. 600
                                             2727 Allen Parkway
                                            Houston, Texas 77019
                                            [fax:(713)533-3888]


                                                                      MISTY GASIOROWSKI




{N AT023/00002/1051714 DOCX, I /M LM )                   ]J
JU2FN (NSD#)     JUSTICE INFORMATION MANAGEMENT SYSTEM      OCT 23, 2015(C1)
INT6510                     CIVIL CASE INTAKE               OPT: _____ - INT
                          GENERAL PARTY INQUIRY             PAGE:    1 -    1

CASE NUM: 201435858__ PJN> __ TRANS NUM: _________ CURRENT COURT: 269 PUB? _
CASE TYPE: APPEAL APPRAISAL BOARD           CASE STATUS: DISPOSED (FINAL)
STYLE: NATIONAL CHURCH RESIDENCES OF ALI VS HARRIS COUNTY APPRAISAL DISTRICT
=============================================================================
                        **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                  PTY  ASSOC. ATTY
  NUM    NUMBER                                             STAT
_     00003-0001 AGT          HARRIS COUNTY APPRAISAL DISTRI
_     00002-0001 DEF 24074909 HARRIS COUNTY APPRAISAL DISTRI     POTVIN, DENIS
_     00002-0001 PAD 24051136 OLSON, DAVID WILLIAM
_     00001-0001 PLT 24075830 NATIONAL CHURCH RESIDENCES OF      GASIOROWSKI,




==> (4) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.   3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD    8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP